APPOINTMENT OF PRETRIAL JUDGE IN THE FOLLOWING MULTIDISTRICT LITIGATION CASE:

Justice SMITH
delivered the opinion of the Multidistrict Litigation Panel.
The Motion to Transfer for Pre-Trial Consolidation, under the Texas Rules of Judicial Administration, is granted. Pursuant to Administrative Rule 13, the causes listed in the Appendix of the Motion for Transfer, attached hereto and incorporated herein for all purposes, and tag-along cases if any, are transferred to Judge Robert H. Frost, of the 116th District Court of Dallas County.